Vinje, J.
It is evident that the trial court set aside the verdict because unsupported by the evidence. The record sustains the action of the court. Both plaintiffs admitted that' Luening told them they could get only fifty per cent, of the profits. The by-laws so provided. The settlement made at the time was as follows:
Loans in 61st series.$13,000 00 Credit:
42 payments at $65 (dues).$2,730 00
50 % of accumulated profits to Jan. 1st 477 10
■ - $3,207 10
Less—
4 mo. dues, arrears .'. $260 00
4 mo. interest, arrears.... 260 00
*5854 mo. premium CO to
4 mo. fines ... 0\ t-i
$656 47
Taxes . 296 52 952 99
$2,254 11
Paid by order No. 3873 . 254 11
$2,000 00
Old loan .$13,000 00
New loan. 11,000 00
Credit as per above. 2,000 00
This showed that they received only fifty per. cent, of profits, and Mrs. Ambros-received a check for the balance due them of $254.11 and kept the proceeds and has never offered to return them.
They voluntarily signed papers for a new loan after Mrs. Ambros had been, given a check for. $254.11 representing the difference between the value of their stock and the amount of the new loan. There is no claim that they signed the new mortgáge by mistake or duress. They paid interest on the new mortgage two or three months, then took up the mortgage by making a new loan elsewhere, and later brought this action to recover the balance of the profits claimed to be due them. The case presents only a question of-fact which the trial court correctly resolved. The case should not have been submitted to a jury at all.
By the Court. — Judgment ¡affirmed.